— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered July 7, 1986, convicting him of robbery in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since defense counsel did not request a charge on the limited probative value of the evidence of the defendant’s flight, did not object to the charge as given and did not request additional instructions after the charge was completed, any alleged error in the court’s failure to provide such a charge has not been preserved for our review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467; People v Giles, 87 AD2d 636; cf., People v Williams, 66 NY2d 789). The prosecutrix’ reference to the defendant’s flight during her summation was a fair response to defense counsel’s summation and did not deny the defendant due process (People v Galloway, 54 NY2d 396; People v Lowen, 100 AD2d 518). Kunzeman, J. P., Weinstein, Eiber and Spatt, JJ., concur.